___________

                                     No. 96-2912
                                     ___________

Ali Sayman,                                *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
     v.                                    * District Court for the
                                           * Eastern District of Missouri.
R. Nussbaum; Julie Nussbaum;               *
William Stauder,                           *        [UNPUBLISHED]
                                           *
              Appellees.                   *
                                     ___________

                        Submitted:   December 31, 1996

                            Filed:   January 8, 1997
                                     ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Ali Sayman appeals the dismissal without prejudice of a 42 U.S.C.
§ 1983 complaint in which he alleges that defendants have caused him to be
"known as the race discriminator against Jewish people since 1967."          We
                                1
agree with the district court that this complaint fails to provide a short
and plain statement of the claim, as required by Federal Rule of Civil
Procedure 8.     Accordingly, we affirm.       See 8th Cir. R. 47B.   We deny
Sayman's post-appeal motions.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The HONORABLE DONALD J. STOHR, United States District Judge
for the Eastern District of Missouri.